Citation Nr: 0944509	
Decision Date: 11/23/09    Archive Date: 12/04/09

DOCKET NO.  07-00 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
left elbow disorder.

2.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
left great toe disorder.

3.  Entitlement to a disability rating in excess of 10 
percent for erythema multiforme.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from October 1942 to February 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from  rating decisions of the Department of 
Veterans Affairs (VA), Regional Office (RO), in Waco, Texas, 
which denied the above claims.

In June 2009, the Veteran testified at a personal hearing 
over which the undersigned Acting Veterans Law Judge presided 
while at the RO.  A transcript of the hearing has been 
associated with the Veteran's claims file.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The issues of service connection for a left elbow disorder 
and a left great toe disorder, and a disability rating in 
excess of 10 percent for erythema multiforme are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  Service connection for post-operative ulnar nerve 
entrapment of the left elbow
was previously denied by the RO in a rating decision dated in 
September 1974, and the Veteran did not perfect a substantive 
appeal.

2.  Evidence submitted since the September 1974 RO decision 
which denied service connection for post-operative ulnar 
nerve entrapment of the left elbow relates to an 
unestablished fact necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim.

3.  Service connection for a left great toe disorder was 
denied by the RO in a rating decision dated in February 1951.  
In a decision of the Board dated in September 1976, the 
Veteran's claim of entitlement to service connection for a 
left great toe disorder was denied.

4.  In a rating decision of the RO dated in January 1980, it 
was determined that new and material evidence had not been 
received to reopen the claim of service connection for a left 
great toe disorder, and the Veteran did not perfect a 
substantive appeal.

5.  Evidence submitted since the January 1980 RO decision 
which determined that new and material evidence had not been 
received to reopen the claim of service connection for a left 
great toe disorder relates to an unestablished fact necessary 
to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The September 1974 rating decision which denied the claim 
of service connection for post-operative ulnar nerve 
entrapment of the left elbow is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 
(2009).

2.  The additional evidence presented since the September 
1974 rating which denied the claim of service connection for 
post-operative ulnar nerve entrapment of the left elbow is 
new and material, and the claim is reopened.  38 U.S.C.A. §§ 
5108, 7105 (West 2002 & Supp. 2009); 38 C.F.R. § 3.156(a) 
(2009).

3.  The January 1980 rating decision which determined that 
new and material evidence had not been received to reopen the 
claim of service connection for a left great toe disorder is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.104(a), 3.160(d), 20.302, 20.1103 (2009).

4.  The additional evidence presented since the January 1980 
rating which determined that new and material evidence had 
not been received to reopen the claim of service connection 
for a left great toe disorder is new and material, and the 
claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to notify and assist

In this decision, the Board reopens the Veteran's left elbow 
and left great toe disorder claims and remands them for 
further development.  Because the claims have been reopened, 
any deficiency regarding notice of the basis for a prior 
final denial of a claim, or what information or evidence is 
necessary to reopen a claim, is not prejudicial to the 
Veteran's claims.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  For this reason, no further discussion of VA's 
duties to notify and assist is required.

Reopening Service Connection Claims

Service connection may be granted for a disability resulting 
from an injury sustained or disease incurred in the line of 
duty or for aggravation of a pre-existing injury or disease 
in the line of duty.  38 U.S.C.A. § 1110 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303, 3.304, 3.307 (2009).

The United States Court of Appeals for Veterans Claims 
(Court) has held that in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of a (1) current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

Service connection for certain chronic disorders, such as 
arthritis, may be established based on a legal "presumption" 
by showing that either disability manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2009).

Service connection may also be granted for disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
See 38 C.F.R. § 3.303(d) (2008); Cosman v. Principi, 3 Vet. 
App. 303, 305 (1992).

Left elbow disorder

The Veteran is seeking service connection for a left elbow 
disorder which he attributes to an injury in service while 
playing ball.  This issue was previously adjudicated by the 
RO in September 1974, at which time the claim was denied.  
Because the Veteran did not submit a notice of disagreement 
to the September 1974 rating decision, that determination 
became final based on the evidence then of record.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 
20.302 (2009).  However, if new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed the Secretary shall reopen the claim and review 
the former disposition of the claim.  38 U.S.C.A. § 5108; 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if 
it was not previously submitted to agency decision makers.  
"Material" evidence is evidence which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  For the 
purpose of determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

At the time of the September 1974 rating decision, the 
medical evidence of record included the Veteran's service 
treatment records, service personnel records, and post-
service VA examination reports and outpatient treatment 
records.

The Veteran's service medical records showed that from 
January 1943 to March 1943 show he was treated for aching 
pain between the shoulder blades, radiating around both sides 
of the chest, chiefly to the left axillary region.  There was 
no history of injury and the Veteran had been experiencing 
symptoms for four months, including three weeks before 
induction.  He was evaluated and given an impression of 
subscapular bursitis.  A psychiatric impression of 
psychoneurosis, mixed type, mild, existed prior to induction 
was also noted.  There was no bony pathology present.  The 
physician concluded that, "It is my impression that the 
symptoms are functional and that there is no organic disease 
present." 

The service medical records contain subsequent records of 
treatment for various conditions, without any left elbow 
complaints or findings.

The separation examination report of February 1946 shows the 
Veteran reported having pain in his left side in 1943.  A 
physician reported that there were no musculoskeletal 
defects.

Post-service treatment records included a VA examination 
report dated in February 1951 which showed no orthopedic 
finding relevant to the left elbow.

VA hospital treatment records dated from January 1974 to 
February 1974 showed that the Veteran had a five month 
history of treatment for decreasing sensation of the ring and 
small fingers of the left hand.  The diagnosis was ulnar 
entrapment of the left elbow.  An ulna nerve transposition of 
the left elbow was performed.

VA hospital treatment records dated from April 1974 to May 
1974 showed a diagnosis status post left ulnar nerve 
transposition.

In its September 1974 decision, the RO determined that the 
evidence of record did not show that the Veteran's left elbow 
disorder was manifested as a result of the Veteran's period 
of active service.  

Subsequent to the September 1974 RO decision, a VA 
examination report dated in July 1975 shows that the Veteran 
provided a history of a left shoulder injury in service, with 
eventual development of numbness of the left ring and little 
fingers for which he had two surgical procedure of the left 
elbow to transplant the ulnar nerve.  The diagnosis was ulnar 
neuropathy of the left upper extremity, perhaps secondary to 
ulnar nerve entrapment at the left elbow.

During his June 2009 Travel Board hearing, the Veteran 
asserted that he had a current left elbow disorder which was 
manifested by pain, swelling, numbness, and weakness of the 
left arm and fingers.  He described that he had injured his 
left shoulder while playing ball during his period of active 
service, and that his left elbow symptoms had developed as a 
result of that injury.  He added that he had been having 
symptoms ever since, that he had been treated recently at the 
VA Medical Center in Dallas, Texas, and that his doctor had 
told him that his disorder was related to his military 
service.

In light of the foregoing, the Board finds that new and 
material evidence has been received to reopen the claim of 
entitlement to service connection for a left elbow disorder.  
The above evidence bears directly and substantially upon the 
specific matter under consideration, is neither cumulative 
nor redundant, and by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
Veteran's claim of service connection for a left elbow 
disorder.  The additional medical evidence of record since 
the September 1974 RO decision suggests an inservice history 
of a left shoulder injury, the post-service manifestation of 
a left elbow disorder, a credible statement as to the 
continuity of symptomatology since service, and an indication 
that the Veteran's physician has provided a nexus relating 
the current disorder to service.  Therefore, the claim is 
reopened.

Left great toe disorder

The Veteran is seeking service connection for a left great 
toe disorder which he attributes to an injury in service 
wherein his left great toe was broken when dropping a steel 
grate on it.  This issue was previously adjudicated by the RO 
in February 1951, and upheld by the Board in September 1976.  
Thereafter,  in a rating decision of the RO dated in January 
1980, it was determined that new and material evidence had 
not been received to reopen the claim of service connection 
for a left great toe disorder.  The Veteran did not perfect a 
substantive appeal with regard to this decision.  At the time 
of this decision, the medical evidence of record included the 
Veteran's service treatment records, service personnel 
records, and post-service VA examination reports and 
outpatient treatment records.

The Veteran's service medical records showed that in January 
1945, the Veteran was treated for a contusion of the left 
great toe.  The February 1951 VA examination report showed no 
residuals of the inservice left great toe injury.  The 
Veteran's claim for service connection was denied because 
there was no evidence of a current left great toe disability 
that was related to the January 1945 injury.

Subsequent to the January 1980 RO decision, during his June 
2009 Travel Board hearing, the Veteran testified that he was 
currently having residual symptoms of the January 1945 great 
toe injury.  He added that he had been having continued 
symptoms stemming from that injury ever since service.  He 
described that his symptoms made it difficult to wear his 
shoes which impacted his everyday activities.

In light of the foregoing, the Board finds that new and 
material evidence has been received to reopen the claim of 
entitlement to service connection for a left big toe  
disorder.  The above evidence bears directly and 
substantially upon the specific matter under consideration, 
is neither cumulative nor redundant, and by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the Veteran's claim of service 
connection for a left big toe disorder.  The additional 
medical evidence of record since the January 1980 RO decision 
suggests an inservice history of a left big toe injury, a 
credible statement as to the continuity of symptomatology 
since service and of a current disability.  Therefore, the 
claim is reopened.


ORDER

New and material evidence having been presented, the claim of 
service connection for a left elbow disorder is reopened, and 
to this extent only the appeal is granted.

New and material evidence having been presented, the claim of 
service connection for a left great toe disorder is reopened, 
and to this extent only the appeal is granted.


REMAND

In reopening the Veteran's claim for service connection for a 
left elbow disorder, the Board reiterates that the service 
treatment records suggest an inservice history of a left 
shoulder injury.  The post-service treatment records reveal 
the development of a left elbow disorder.  The Veteran has 
provided a credible statement as to the continuity of 
associated symptomatology since service.  Accordingly, the 
Board finds that the Veteran should be scheduled for a VA 
examination addressing the etiology and/or onset of any left 
elbow disorder found on examination.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The Board notes that the 
Veteran reported that his physician had provided a nexus 
relating the current disorder to service.  The Veteran also 
indicated recent treatment of his left elbow disorder at the 
VA Medical Center in Dallas, Texas.  On remand, an effort 
should be undertaken to obtain any such medical record from 
the Veteran.

As to the Veteran's claim for service connection for a left 
great toe disorder, the Board reiterates that the service 
treatment records reveal an inservice history of a left big 
toe injury.  The Veteran has provided a credible statement as 
to the continuity of associated symptomatology since service 
and of a current left big toe disability.  Accordingly, the 
Board finds that the Veteran should be scheduled for a VA 
examination addressing the etiology and/or onset of any left 
great toe disorder found on examination.  See McLendon, 20 
Vet. App. at 79.

Finally, as to the issue of a disability rating in excess of 
10 percent for erythema multiforme, the Board notes that 
during his June 2009 Travel Board hearing, the Veteran 
asserted that his service-connected disability had increased 
in severity since his last VA examination.  Due to the 
passage of time and the Veteran's assertion, the Board finds 
that additional development is warranted to determine the 
current nature, extent, severity and manifestations of his 
service-connected erythema multiforme.  As such, VA is 
required to afford the Veteran a contemporaneous VA 
examination.  See Palczewski v. Nicholson, 21 Vet. App. 174, 
181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); 
see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1. The RO/AMC shall contact the Veteran 
and request that he provide information as 
to the physician which provided him which 
a positive nexus opinion relating his 
current left elbow disorder to service, as 
indicated during his June 2009 Travel 
Board hearing.  If an affirmative response 
is received, ask the Veteran to forward 
such treatment records, or forward the 
Veteran an Authorization and Consent to 
Release Information to the VA (VA Form 21-
4142), and obtain and associate any such 
private records with the claims file.  If 
a negative response is received from the 
Veteran, such should be associated with 
the claims file.

The RO/AMS shall also obtain any recent VA 
medical treatment records of the Veteran 
from the Dallas, Texas, VA Medical Center 
for treatment to his left elbow and left 
great toe that have not already been 
associated with his claims file.  If a 
negative response is received from the VA 
Medical Center, such should be associated 
with the claims file.

3.  The RO/AMC shall schedule the Veteran 
for a VA orthopedic examination to 
determine the nature, extent, onset and 
etiology of any left elbow disorder found 
to be present.  All indicated studies 
should be performed, and all findings 
should be reported in detail.  The claims 
file should be made available to and 
reviewed by the examiner.

The examiner should opine as to whether it 
is at least as likely as not that any left 
elbow disorder found on examination is 
related to or had its onset during 
service, to include a left shoulder injury 
documented in the service treatment 
records.  In offering such opinion, the 
examiner should specifically acknowledge 
and comment on the lay evidence indicating 
a continuity of associated symptoms since 
service.  The rationale for all opinions 
expressed should be provided.

4.  The RO/AMC shall schedule the Veteran 
for a VA orthopedic examination to 
determine the nature, extent, onset and 
etiology of any left great toe disorder 
found to be present.  All indicated 
studies should be performed, and all 
findings should be reported in detail.  
The claims file should be made available 
to and reviewed by the examiner.

The examiner should opine as to whether it 
is at least as likely as not that any left 
great toe disorder found on examination is 
related to or had its onset during 
service, to include treatment for a left 
great toe contusion documented in the 
service treatment records.  In offering 
such opinion, the examiner should 
specifically acknowledge and comment on 
the lay evidence indicating a continuity 
of associated symptoms since service.  The 
rationale for all opinions expressed 
should be provided.

5.  The RO/AMC shall make arrangements 
with the appropriate VA medical facility 
for the Veteran to be afforded a VA skin 
examination.  The claims file and a 
separate copy of this Remand must be made 
available to and reviewed by the examiner 
in conjunction with the examination.  The 
examiner should indicate in the report 
that the claims file was in fact reviewed 
in conjunction with the examination.

The examiner should describe in detail the 
Veteran's erythema multiforme.  
Unretouched photographs of the affected 
areas should be included with the 
examination report.

The examiner should indicate in 
percentages how much of the entire body 
and how much exposed area is affected. The 
examiner should also indicate whether or 
not there are any systemic or nervous 
manifestations, and whether systemic 
therapy such as corticosteroids or other 
immunosuppressive drugs are required, and 
if so, how often.

The examiner must provide a comprehensive 
report including a complete rationale for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the examiner's conclusion.

6.  The RO/AMC will then review the 
Veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required.  If further action is 
required, it should be undertaken prior to 
further claims adjudication.

7.  The RO/AMC will then readjudicate the 
Veteran's claims.  If the benefits sought 
on appeal remain denied, the Veteran and 
his representative should be provided with 
a Supplemental Statement of the Case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until he is so informed.  He has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this remand are to obtain additional information and 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
ROBERT C. SCHARNBERGER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


